                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JASON WAYNE HURST,                           )
                                             )
                    Petitioner,              )
                                             )
                    v.                       )           1:10cv725
                                             )
EDWARD THOMAS, 1 Warden, Central             )
Prison, Raleigh, North Carolina,             )
                                             )
                    Respondent.              )

                              MEMORANDUM ORDER

     On September 10, 2018, the United States Magistrate Judge

entered    a    Memorandum    Opinion     and    Order   (Doc.    118)   denying

Petitioner’s Motion for Appointment of “Martinez Counsel” (Doc.

112), which sought appointment of counsel to investigate (and raise

in an amended habeas corpus petition) any potential claims not

raised     in     Petitioner’s    prior      post-conviction       proceedings.

Petitioner filed objections (Doc. 119) to the Magistrate Judge’s

Order.

     The    court    must    “modify    or   set    aside   any   part   of   the

[Magistrate Judge’s O]rder that is clearly erroneous or is contrary

to law.”        Fed. R. Civ. P. 72(a).           The court has appropriately

reviewed Petitioner’s objections and finds that the Magistrate

Judge’s Order is not clearly erroneous or contrary to law, except


1
  Thomas is the present Warden of North Carolina’s Central Prison and
has been substituted as Respondent.
as to the statute of limitations issue.                 The court therefore

affirms the Magistrate Judge’s Order, except as to the statute of

limitations issue.

      In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court

held that “[i]nadequate assistance of counsel at initial-review

collateral    proceedings     may   establish     cause    for    a    prisoner’s

procedural default of a claim of ineffective assistance at trial.”

Id. at 9.    Where a federal habeas petitioner sentenced to death in

state court is appointed the same counsel (pursuant to 18 U.S.C.

§   3599(a)(2))    as   the   petitioner    had    at     his    initial-review

collateral proceedings, however, a “clear conflict of interest”

arises.     Juniper v. Davis, 737 F.3d 288, 289 (4th Cir. 2013)

(quoting Gray v. Pearson, 526 F. App’x 331, 334 (4th Cir. 2013)

(unpublished)).     That is because such a situation would appear to

obligate    “[petitioner’s]    counsel     to   identify        and   investigate

potential errors that they themselves may have made in failing to

uncover ineffectiveness of trial counsel while they represented

[petitioner] in his state post-conviction proceedings.”                   Id. at

289–90 (alterations in original) (quoting Gray, 526 F. App’x at

334).     As a result, the Fourth Circuit has held that:

      [I]f a federal habeas petitioner is represented by the
      same counsel as in state habeas proceedings, and the
      petitioner requests independent counsel in order to
      investigate and pursue claims under Martinez in a state
      where the petitioner may only raise ineffective
      assistance claims in an “initial review collateral

                                      2
     proceeding,” 2 qualified      and   independent   counsel    is
     ethically required.

Id. at 290 (footnote added).

     During the original pendency of Petitioner’s federal habeas

petition, filed in September 2010, Petitioner was represented by

the same counsel who handled his North Carolina initial review

collateral proceeding: Robert H. Hale, Jr. and Daniel J. Dolan.

(Docs. 1, 10.)     Although Martinez was decided in March 2012 and

the court did not rule on Petitioner’s habeas petition until March

2013, Petitioner did not request independent counsel.            In March

2013, the court entered summary judgment against Petitioner on all

thirteen of his claims, but granted a certificate of appealability

with respect to one — a juror misconduct claim.         (Doc. 67.)     The

Fourth   Circuit   reversed   on   the   juror   misconduct   claim    and

“remand[ed] for an evidentiary hearing to determine whether the

[misconduct] had a substantial and injurious effect or influence

on the jury’s verdict.”    (Doc. 79 at 2.)       In November 2015, after

the Supreme Court denied certiorari, the case was referred back to

the Magistrate Judge to carry out the Fourth Circuit’s mandate.

In December 2015, Elizabeth Hambourger was appointed as second




2
  The Fourth Circuit has found that North Carolina — although “not
fall[ing] neatly within” this category — ultimately qualifies as such a
state. See Fowler v. Joyner, 753 F.3d 446, 462–63 (4th Cir. 2014).


                                    3
counsel 3 for Petitioner.     (Doc. 95.)   In October 2017, Hambourger

filed the instant “Motion for Appointment of ‘Martinez Counsel.’”

(Doc. 112.)     The Magistrate Judge denied the motion as barred by

the mandate rule, as moot and/or untimely, and as futile in light

of the statute of limitations.          (Doc. 118.)    Petitioner now

objects.

      Petitioner first argues that the mandate rule does not apply

here because the Martinez issue was not “expressly or impliedly

decided,” United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993), by

the Fourth Circuit.      (Doc. 119 at 5.)      “But the mandate rule

forecloses litigation of issues forgone on appeal or otherwise

waived, for example because they were not raised in the district

court.”      United States v. Pileggi, 703 F.3d 675, 679 (4th Cir.

2013) (internal quotation marks, emphasis, and ellipsis omitted).

Parties are “not permitted to ‘use the accident of a remand to

raise an issue that [they] could just as well have raised in the

first appeal.’”      Id. at 680 (ellipsis omitted) (quoting United

States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996)).             Since

Petitioner did not request independent counsel prior to this court

entering final judgment, and since the Fourth Circuit only remanded

the   case    for   further   consideration   of   Petitioner’s   juror


3
  The court had previously granted Dolan’s motion to withdraw as
Petitioner’s counsel. Hale continued to represent Petitioner alongside
Hambourger. (Doc. 112 ¶¶ 3–4.)

                                    4
misconduct claim, allowing an appointment of independent counsel

to pursue Martinez claims would permit Petitioner to use the

“accident of a remand” to pursue claims he could have pursued prior

to the court’s final judgment.                  This runs afoul of the mandate

rule.   See Barnes v. Thomas, No. 1:08cv271, 2018 WL 3659016, at *9

(M.D.N.C. Aug. 2, 2018), appeal docketed, No. 18-5 (4th Cir. Sept.

4, 2018) (“To the extent Barnes’s motion for new counsel is

predicated on a desire to pursue a claim pursuant to Martinez,

such a claim is futile because it exceeds the scope of the Fourth

Circuit’s remand in this case.”).

       Petitioner responds that he was not “in a position to request”

independent counsel during the original pendency of his habeas

case because he was not then represented by conflict-free counsel.

(Doc.   119    at   6.)      But    while       Dolan   and   Hale   were     certainly

conflicted     as   to    actually     investigating          or   bringing   Martinez

claims themselves, there is no reason they or Petitioner could not

have requested appointment of independent counsel to pursue such

claims during the year-long period between the Supreme Court’s

decision in Martinez and the court’s entry of summary judgment in

this case.      This is precisely the course of action taken by the

petitioner in Juniper.             See Fowler v. Joyner, 753 F.3d 446, 465

(4th    Cir.   2014)      (“Juniper’s       counsel     was    qualified,      but   not

independent, and therefore Juniper was in a position to argue that


                                            5
his   appointed      counsel    operated   under   a   conflict    of    interest

entitling him to new counsel under [18 U.S.C.] § 3599.”).

      The Fourth Circuit has been clear that petitioners are only

entitled to independent counsel “upon request,” id. at 463, and

therefore Petitioner’s argument — that he was unable to request

independent counsel previously because he did not already have

independent counsel at that time — is unpersuasive.                      Where a

petitioner already has independent counsel, he has no need to

request it.    Where a petitioner does not have independent counsel,

he is entitled to such counsel only if he requests it.                   See id.;

see   also    id.    at   466   (declining    to   remand   for    a     Martinez

investigation because “petitioner’s motion for new counsel in

light of Martinez[] should have been made in the first instance to

the   district      court”).     Because   Petitioner     failed    to    request

independent counsel to investigate potential Martinez claims prior

to the Fourth Circuit’s limited mandate in this case, his request

is now barred by the mandate rule. 4


4 Petitioner cites two cases for the proposition that Martinez counsel
may be appointed post-remand, but both are readily distinguishable. In
Morgan v. Lassiter, No. 12-6, ECF No. 19 (4th Cir. June 26, 2014)
(unpublished order), the Fourth Circuit itself “appoint[ed] Martinez
counsel” and then expressly “remand[ed] the case to the district court
to permit Martinez counsel to investigate and file any additional claims
in the district court.” Morgan, No. 12-6, at 1. Morgan therefore has
no bearing on whether the mandate rule precludes Martinez claims in a
case where the Fourth Circuit did not remand for the purpose of pursuing
Martinez claims. In the second case, Parker v. Joyner, No. 5:03-HC-966-
H, 2014 WL 6630108 (E.D.N.C. Nov. 21, 2014), Martinez was not decided
until years after the original final judgment and a Fourth Circuit remand

                                       6
     Petitioner also argues that the Magistrate Judge erred in his

alternative finding that — even if the mandate rule did not apply

— Petitioner’s request for independent counsel is both moot and

untimely.    As the Magistrate Judge points out, Petitioner has

already been appointed independent counsel in the form of Elizabeth

Hambourger, who represented Petitioner for 22 months post-remand

before belatedly raising the Martinez issue in the instant motion.

Petitioner’s    suggestion     that   Hambourger    or    other   independent

counsel should be now “appointed as ‘Martinez counsel’” (Doc. 112

at 2) evinces a misunderstanding of what so-called “Martinez

counsel” constitutes.      As the Fourth Circuit noted in Fowler v.

Joyner, 753 F.3d 446 (4th Cir. 2014), “there is no magic to the

term ‘Martinez counsel,’ which does not appear in Juniper.”                 Id.

at   465.      Thus,   where   (as    here)   a   petitioner      already   has

“independent and conflict-free” counsel, there is no need for a

“special designation of ‘Martinez counsel.’”             Id.

     In response, Petitioner argues that Hambourger needs this

sort of special designation because she “had no assurance of being

paid” for Martinez work “given the circumstances of her appointment

and the current posture of the case,” and that she was told by


on an unrelated issue.     The circumstances of Parker do not show a
petitioner using “a remand to raise an issue that [he] could just as
well have raised in the first appeal,” Pileggi, 703 F.3d at 680 (ellipsis
omitted) (quoting Parker, 101 F.3d at 528), since the petitioner could
not have raised a Martinez issue before Martinez was decided.

                                      7
“the Fourth Circuit’s budgeting attorney . . . that she would not

be.”   (Doc. 119 at 12; Doc. 114 at 2).             As the Magistrate Judge

points out, however, nothing in Hambourger’s appointment limited

the scope of her compensable representation of Petitioner. 5            (Doc.

95.) Furthermore, even if the court accepted Petitioner’s argument

that Hambourger (or any other attorney) needs special designation

as   “Martinez     counsel”     before   pursuing     any   Martinez   claims,

Petitioner’s 22-month delay renders his request untimely.                   The

Martinez   Court    went   to    great   pains   to   explain   that   it   was

recognizing an “equitable” — not a “constitutional” — exception to

procedural default, 566 U.S. at 16, and Petitioner admits that

“[i]n considering the availability of equitable relief,” the court

should consider “the amount of time that has passed.”              (Doc. 119

at 11.); see also Rhines v. Young, No. 5:00-CV-05020-KES, 2015 WL

4651090, at *8 (D.S.D. Aug. 5, 2015) (denying a petitioner’s

request for a stay to investigate possible Martinez claims on the


5
  Petitioner’s objections are notably in tension with one another. As
to the mandate issue, he argues that the Fourth Circuit’s remand does
not limit his ability to pursue Martinez claims. As to the timeliness
issue, he argues that Hambourger has been somehow limited in her
compensable representation to the issue on remand, despite no indication
from this court that her appointment “to assist in [Petitioner’s]
representation in this case” was so limited. (Doc. 95.) If Petitioner
were correct that there is no impediment to his raising Martinez claims
post-remand, it is difficult to understand why his already-appointed
§ 3599 counsel should not be paid for work pursuant to those claims.
And   if,   as  Petitioner   also   argues,   Hambourger’s   compensable
representation has thus far been limited to the issue on remand, it is
because the Fourth Circuit’s mandate has limited the remainder of this
case to resolution of Petitioner’s juror misconduct claim.

                                         8
alternative ground that he “did not seek leave to conduct the

investigation sought by his pending motion for . . . 15 months”

after habeas proceedings recommenced).

     Petitioner has not explained why it took him nearly two years

after appointment of independent counsel (and over five years since

Martinez was decided) to raise a claim for Martinez counsel, and

as the Magistrate Judge reasons: If Hambourger became aware of the

alleged    payment   issue   early    on    in   her    representation,    “an

unreasonable delay then followed before the filing of the instant

Motion.”    (Doc. 118 at 16 n.11.)         And if she became aware of the

alleged    payment   issue   only    recently,    “an    unreasonable     delay

already had occurred.”       (Id.); see also Fowler, 753 F.3d at 463

(finding that the petitioner “had ample opportunity to pursue any

Martinez-based arguments” when he had independent counsel post-

Martinez for a year, and declining to remand for investigation of

Martinez issues because, inter alia, “[n]o explanation for this

delay has been offered”). 6


6 Petitioner argues that the Fowler court only meant to say that “the
petitioner should have requested Martinez counsel in district court” and
that he is therefore abiding by Fowler’s holding by requesting
independent counsel in this court.    (Doc. 119 at 10.)    But Fowler’s
repeated references to “delay” and the “substantial period of time”
during which the petitioner failed to “timely ma[ke]” a Martinez
argument, Fowler, 753 F.3d at 464–66, reveal that the undue passage of
time is relevant to whether the court should approve a late-blooming
attempt to investigate Martinez claims.      Further, Fowler expressly
disapproves of attempts to raise Martinez claims at the district court
level after an appeal of the district court’s final judgment:


                                      9
       Petitioner’s only argument in response is that the court

should disregard      the   passage    of    time   because   “[t]here   is   no

prejudice here” to Respondent given the pendency of Petitioner’s

jury misconduct claim.       This argument is unconvincing.         This case

has been pending in this court for over eight years, and the

additional investigation and possible inclusion of more claims —

as opposed to the court’s resolution of the single claim remanded

by the Fourth Circuit — would undoubtedly create further delay and

consume further resources.

       Finally, Petitioner argues that the Magistrate Judge erred by

holding that — even if the mandate rule and the mootness and/or

untimeliness of Petitioner’s motion did not bar designation (more

accurately,    re-designation)    of    independent     counsel,   that   such

designation would be denied for futility because the one-year

statute of limitations period for federal habeas claims has already

run.   See 28 U.S.C. § 2244(d)(1).          Since the statute of limitations

is an affirmative defense, the burden normally rests with the

respondent to raise it.      See Rules Governing Section 2254 Cases in


       Juniper did not grant a federal habeas petitioner and his
       independent counsel any right, on appeal, to return to the
       district court and conduct additional Martinez investigations
       or to otherwise vary our normal rule that arguments such as
       these, including a petitioner’s motion for new counsel in
       light of Martinez, should have been made in the first instance
       to the district court.

Id. at 466 (emphasis omitted).


                                       10
the United States District Courts 5(b) (“The answer . . . must

state whether any claim in the petition is barred by . . . a

statute of limitations.”).      In Day v. McDonough, 547 U.S. 198

(2006), the Supreme Court held that “district courts are permitted,

but not obliged, to consider, sua sponte, the timeliness of a state

prisoner’s habeas petition.”     Id. at 209.     But the Supreme Court

cautioned   district   courts   that   “[i]t   would   be   an   abuse   of

discretion . . . for a court to override a State’s deliberate

waiver of a limitations defense.”      Wood v. Milyard, 566 U.S. 463,

472–73 (2012).   Instead:

     Only where the State does not “strategically withh[o]ld
     the [limitations] defense or cho[o]se to relinquish it,”
     and where the petitioner is accorded a fair opportunity
     to present his position, may a district court consider
     the defense on its own initiative and “‘determine
     whether the interests of justice would be better served’
     by addressing the merits or by dismissing the petition
     as time barred.”
Id. at 472 (alterations in original) (quoting Day, 547 U.S. at

210–11).

     In the instant case, Respondent did not raise a limitations

defense in response to Petitioner’s Martinez motion (Doc. 113),

nor did it respond to Petitioner’s objections to the Magistrate

Judge’s findings.      As a result, in order to deny Petitioner’s

motion on the basis of the statute of limitations, the court would

have to determine that Respondent’s failure to raise a limitations

defense was accidental, rather than purposeful. Although the court

                                  11
is hard-pressed to imagine a compelling “strategic[]” reason that

would have caused Respondent to forego a limitations defense yet

still     vigorously   oppose   Petitioner’s     motion, 7   there   is    no

indication that Respondents committed any “inadvertent error” in

failing to raise it.      Day, 547 U.S. at 211.        Unlike in Day, where

Respondent clearly “miscalculated” the untolled time as 352 days

instead of the actual 388 days, causing it to unintentionally

overlook a limitations defense, id. at 201–02, here it has been

the better part of a decade since the limitations period ended.

(Doc. 118 at 19.)        Moreover, despite having an opportunity to

respond    to   Petitioner’s    assertion   in   his    objections   to   the

Magistrate Judge’s findings that Respondent “made a deliberate

decision not to” invoke the limitations defense, Respondent did

not so respond.        As a result, the court declines to find that

Respondent’s failure to raise the statute of limitations was solely

the result of mistake or oversight.         To the extent the statute of

limitations was indicated as an alternative ground for denial of

Petitioner’s motion by the Magistrate Judge, the court does not

agree with that portion of the Magistrate Judge’s decision.               But

because the court agrees that Petitioner’s motion is barred by the


7
  Petitioner theorizes that Respondent may have decided “to abandon the
statute of limitations defense due to a recognition of the heightened
reliability due capital cases,” or because of “the clarity of the Fourth
Circuit’s jurisprudence with regard to Martinez appointments.” (Doc.
119 at 8.)

                                    12
mandate rule and as moot and/or untimely, Petitioner’s motion will

nevertheless be denied.    For all these reasons, therefore,

     IT IS ORDERED that Petitioner’s objections are sustained in

part and overruled in part, and the Magistrate Judge’s Memorandum

Opinion and Order is AFFIRMED, except to the extent it relies on

the statute of limitations.

     IT   IS   FURTHER    ORDERED    that    Petitioner’s   Motion   for

Appointment of “Martinez Counsel” (Doc. 112) is DENIED.



                                            /s/   Thomas D. Schroeder
                                         United States District Judge

January 30, 2019




                                    13
